1
2
3                                                               JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   WALTER GLENN COMPTON,                   Case No. 2:16-cv-08557-ODW-KES
12                Petitioner,
13          v.                                          JUDGMENT

14   WARREN MONTGOMERY,
15   Warden,
16                Respondent.
17
18
19         Pursuant to the Court’s Order Accepting Report and Recommendation of the
20   United States Magistrate Judge,
21         IT IS ADJUDGED that the First Amended Petition is DENIED with prejudice.
22
23   DATED: March 10, 2020
24                                      ____________________________________
                                        OTIS D. WRIGHT, II
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
